DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“An optical arrangement configured to split the light...” in claim 1, and all dependent claims thereof;
“an angle adjustment element configured to adjust the angle...” in claim 10, and all dependent claims thereof; 
“a signal processing element configured to produce...” in claim 12, and all dependent claims thereof; 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/771,126 in view of Jeanne et al. (US 2012/0197137). Although the claims at issue are not identical, they are not patentably distinct from each other because both current Application and copending Application No. 16/771,126 are directed to detector arrangement comprising an apparatus with plurality of detectors, optical blocking filter and light source, but copending Application No. 16/771,126  fails to explicitly state an optical arrangement configured to split the light received at the apparatus so that a first portion of the light is directed to the first photodetector (see par. [0077]; 62 in fig. 6).
Jeannie shows an optical arrangement configured to split the light received at the apparatus so that a first portion of the light is directed to the first photodetector (see par. [0077]; 62 in fig. 6).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized using an optical arrangement element in the invention of copending Application No. 16/771,126, as taught by Jeanne, to be able to provide a polarization dependent or wavelength dependent bream splitter. 
This is a provisional nonstatutory double patenting rejection.
Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 17/269,305. Although the claims at issue are not identical, they are not patentably distinct from each other because both current Application and copending Application No. 17/269,305 are directed to detector arrangement comprising an apparatus with plurality of detectors, optical blocking filter and light source, but copending Application No. 17/269,305 fails to explicitly state an optical arrangement configured to split the light received at the apparatus so that a first portion of the light is directed to the first photodetector (see par. [0077]; 62 in fig. 6).
Jeannie shows an optical arrangement configured to split the light received at the apparatus so that a first portion of the light is directed to the first photodetector (see par. [0077]; 62 in fig. 6).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized using an optical arrangement element in the invention of copending Application No. 17/269,305, as taught by Jeanne, to be able to provide a polarization dependent or wavelength dependent bream splitter. 
This is a provisional nonstatutory double patenting rejection.

Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/971,497. Although the claims at issue are not identical, they are not patentably distinct from each other because both current Application and copending Application No. 16/971,497 are directed to detector arrangement comprising an apparatus with plurality of detectors, optical blocking filter and light source, but copending Application No. 16/971,497  fails to explicitly state an optical arrangement configured to split the light received at the apparatus so that a first portion of the light is directed to the first photodetector (see par. [0077]; 62 in fig. 6).
Jeannie shows an optical arrangement configured to split the light received at the apparatus so that a first portion of the light is directed to the first photodetector (see par. [0077]; 62 in fig. 6).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized using an optical arrangement element in the invention of copending Application No. 16/971,497, as taught by Jeanne, to be able to provide a polarization dependent or wavelength dependent bream splitter. 
 
This is a provisional nonstatutory double patenting rejection.Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, and 4-20 of copending Application No. 15/568,901. Although the claims at issue are not identical, they are not patentably distinct from each other because both current Application and copending Application No. 15/568,901 are directed to detector arrangement comprising an apparatus with plurality of detectors, optical blocking filter and light source.  Furthermore, copending Application No. 15/568,901 is narrower than of current application. 
But copending Application No. 15/568,901 fails to explicitly state an optical arrangement configured to split the light received at the apparatus so that a first portion of the light is directed to the first photodetector (see par. [0077]; 62 in fig. 6).
Jeannie shows an optical arrangement configured to split the light received at the apparatus so that a first portion of the light is directed to the first photodetector (see par. [0077]; 62 in fig. 6).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized using an optical arrangement element in the invention of copending Application No. 15/568,901, as taught by Jeanne, to be able to provide a polarization dependent or wavelength dependent bream splitter. 

This is a provisional nonstatutory double patenting rejection.



Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-12 and 14-15 are rejected under 35 U.S.C. 102 (a)(1)   as being anticipated by Blomqvist et al (WO 2016/174303)
Regarding claim 1, Blomqvist discloses a physiological measurement sensor.  Blomqvist shows an apparatus (see par. [00007]; fig. 3D) comprising: a first photodetector (see 302 in fig. 3D) and a second photodetector (see 303 in fig. 3D), wherein the apparatus is configured to receive light (see abstract), an optical arrangement configured to split the light received at the apparatus so that a first portion of the light is directed to the first photodetector (see par. [0017], [0058]) and a second portion of the light is directed to the second photodetector (see par. [0017], [0058]), and an optical blocking filter configured to filter the second portion of the light prior to the second portion of the light arriving at the second photodetector (see 304 in fig. 3D and par. [0008]).
Regarding claim 6, Blomqvist shows wherein the optical blocking filter is arranged in contact with the second photodetector or the optical blocking filter is arranged in contact with the optical arrangement or the optical blocking filter is integral part of the optical arrangement (see fig. 3D)
Regarding claim 7, Blomqvist shows wherein the apparatus is configured to detect a target wavelength, and said optical blocking filter is configured to block said target wavelength (see par. [0010]).
Regarding claim 8, Blomqvist shows a light source configured to emit light at a target wavelength, and wherein said optical blocking filter is configured to block said target wavelength (see par. [0011]).
Regarding claim 9, Blomqvist shows more than one optical blocking filters in a stacked arrangement (see par. [0019] and [0020]).
Regarding claim 10, Blomqvist shows an angle adjustment element configured to adjust the angle of incidence of the light prior to the light being split by the optical arrangement (see par. [0021]).
Regarding claim 11, Blomqvist shows analog circuitry configured to subtract an output signal of the second photodetector from an output signal of the first photodetector (see par. [0012]).
Regarding claim 12, Blomqvist shows a signal processing element configured to produce a physiological measurement result using at least one of: an output signal of the first photodetector and an output signal of the second photodetector (see par. [0009]).
Regarding claim 14, Blomqvist shows wherein the apparatus comprises a plurality of the first photodetectors and a plurality of the second photodetectors (see par. [0018]), and wherein the apparatus is configured to combine output signals of the first photodetectors to form a combined first signal and to combine output signals of the second photodetectors to form a combined second signal (see par. [0018]).
Regarding claim 15, Blomqvist shows wherein the apparatus is a physiological measurement sensor (see abstract; par. [0001]).

Claims 1-4 are rejected under 35 U.S.C. 102 (a)(1)   as being anticipated by Jeanne et al. (US 2012/0197137; hereinafter Jeanne).
Regarding claim 1, Jeanne discloses a method and system for carrying out photoplethysmography.  Jeanne shows an apparatus (see abstract; fig. 6) comprising: a first photodetector (see 63 in fig. 6) and a second photodetector (see 67 in fig. 6), wherein the apparatus is configured to receive light (see par. [0076]-[0079]), an optical arrangement configured to split the light received at the apparatus so that a first portion of the light is directed to the first photodetector (see par. [0077]; 62 in fig. 6) and a second portion of the light is directed to the second photodetector (see par. [0077]; 62 in fig. 6), and an optical blocking filter configured to filter the second portion of the light prior to the second portion of the light arriving at the second photodetector (see par. [0078]; see 64 in fig. 6).
Regarding claim 2, Jeanne shows wherein magnitudes of the first and second portions of light are substantially equal (see fig. 6). 
Regarding claim 3, Jeanne shows wherein the optical arrangement is configured to direct the first and second portions of light to the first and second photodetectors with same angle of incidence (see fig. 6).
Regarding claim 4, Jeanne shows wherein the optical arrangement is configured to shift the first portion of light in a direction perpendicular to direction of the second portion of light, or vice versa (see fig. 6).

Claims 1, 5 and 13 are rejected under 35 U.S.C. 102 (a)(1)   as being anticipated by Beller (US 2006/0177222).
Regarding claim 1, Beller discloses an optical measuring system.  Jeanne shows an apparatus (see 100 in fig. 1) comprising: a first photodetector (see 103 in fig. 1; par. [0028]) and a second photodetector (see 103 in fig. 1; par. [0028]), wherein the apparatus is configured to receive light (see par. [0027]-[0029]), an optical arrangement configured to split the light received at the apparatus so that a first portion of the light is directed to the first photodetector (see par. [0028] see 104 in fig. 1) and a second portion of the light is directed to the second photodetector (see par. [0028] see 104 in fig. 1), and an optical blocking filter configured to filter the second portion of the light prior to the second portion of the light arriving at the second photodetector (see par. [0029], see 105 in fig. 1).
Regarding claim 5, Beller shows wherein the optical arrangement comprises a semi-transparent mirror (see 114 in fig. 1 and par. [0028]).
Regarding claim 13, Beller shows a mirror arranged to reflect light back to the first and second photodetectors (see par. [0028]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pesach et al. (US 2020/0205942) disclose an optical system with plurality of photodetectors (see fig. 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134. The examiner can normally be reached Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHDEEP MOHAMMED/               Primary Examiner, Art Unit 3793